UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1386


BONNIE JEAN MAYO,

                Debtor - Appellant,

          v.

FEDERAL NATIONAL HOME LOAN MORTGAGE CORPORATION; WELLS FARGO
BANK, N.A.; SAMUEL I. WHITE, PC,

                Creditors – Appellees,

          and

R. CLINTON STACKHOUSE, JR.,

                Trustee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:14-cv-00095-AWA-DEM; 14-50167-FJS)


Submitted:   August 27, 2015                 Decided:   September 3, 2015


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bonnie Jean Mayo, Appellant Pro Se. Christy Lee Murphy, KAUFMAN
& CANOLES, PC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bonnie     Jean    Mayo    appeals      the   district     court’s     order

affirming the bankruptcy court’s orders granting the Appellees’

motion to lift the automatic stay and proceed with state court

remedies to obtain possession of the property at issue.                   We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   Mayo v.

Federal Nat’l Home Loan Mtg., No. 4:14-cv-00095-AWA-DEM (E.D.

Va. filed Mar. 31, 2015; entered Apr. 1, 2015).               We grant Mayo’s

motion to proceed in forma pauperis but we deny her motion for

judicial notice.        We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented       in   the

materials     before   this    court   and   argument   would    not   aid     the

decisional process.

                                                                       AFFIRMED




                                        2